ORDER

PER CURIAM.
Defendant, Ronnie Byrd, appeals from his conviction, by a jury, of one count of trafficking drugs in the second degree, section 195.223, RSMo 1994. He challenges the sufficiency of the evidence as to quantity and asserts that the trial court erred in denying his motion for judgment of acquittal. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that no error of law appears. As an extended opinion would have no precedential value, we affirm the judgment pursuant to Rule 30.25(b). A memorandum solely for the use of the parties has been provided explaining the reasons for our decision.